Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 8, 15 and 17 have been amended and claim 6 has been canceled. Currently, claims 1-5, 8-13, 15-17, and 19-20 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 8, and 15 recite the limitation “the second part not in contact with ( extending away from) the first part having no flat spots fails to at first establish what exactly applicant is referring to as the first or second part and furthermore, as disclosed if “second part “ is  the dome portion of body 8 then it does have a flat portion and the dome portion is in contact at all times with the first part.
Claims 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. These claims recites the second part is either attached or positioned or in contact with the first part and furthermore, the second part not in contact with the first part having no flat spots. It is unclear whether the second part is in contact or not in contact with the first part. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of Conrad,  US20070209340.
Regarding claim 1, Conrad discloses a cyclonic separator comprising: a cyclone tube (Tube 28, Fig 8), and a rim positioned along an edge of the cyclone tube (rim has been defined as the bottom portion of the tube 28, Fig 8), 

    PNG
    media_image1.png
    740
    1216
    media_image1.png
    Greyscale

the rim comprising: a plurality of opening along the rim (openings 55 , Fig 8), and a bucket configured to retain a liquid (the bucket has been interpreted as bucket defining chamber 22 and would be capable of retaining liquid, Fig 8) , wherein a dimeter of the bucket is at least 2 times a dimeter of the cyclone tube (Fig 8), the bucket comprising: an object , the object being positioned in the bucket in line with a center of the cyclone tube (Element 32 with the step portion connecting to bottom portion 31, Fig 8); the object comprising: a first part; and a second part in contact with an upper surface of the first part (the stem portion extending vertically has been interpreted as the first part and the second part has been interpreted as the upper portion 32 in contact with the stem, Fig 8)   the first part having a (Fig 8),  wherein the rim is inserted into the bucket for regulating an amount of liquid entering into the cyclone tube.  (Fig 8 wherein the rim is inserted into the bucket and is inherently limiting an amount of liquid entering into the cyclone tube)
However, Conrad does not explicitly disclose [ a portion of ] the second part not in contact with the first part having no flat spots. 
Furthermore, ‘9340 teaches a plurality of shapes for a plate portion 32 such as example 37 wherein a portion no in contact with stem has no flat spots.(Figs 6-6a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second part disclosed by Conrad to have further incorporated a portion of the second part not in contact with the first part having no flat spots as taught by ‘9340 in order to provide efficient separation based on particles of different size being separated. (paragraph 0318)
Regarding claims 2 and 10-11,  Conrad in view of ‘9340 discloses each and every limitation set forth in claims 1 and 8. Furthermore, Conrad discloses the diameter of the bucket is 2 or 2.5  times the diameter of the cyclone tube. (Fig 8)
Regarding claims 5 and 9, Conrad in view of ‘9340 discloses each and every limitation set forth in claims 1 and 8.  Furthermore, ‘9340 teaches a shape of the second part not in contact with the first part being or approximating a mushroom shape. (Fig 6a)
Regarding claim 8, Conrad discloses a cyclonic separator comprising : a cyclone tube (Tube 28, Fig 8), wherein the cyclone tube comprises: a rim at one end of the tube(rim has been defined as the bottom portion of the tube 28, Fig 8), the rim comprising a plurality of openings, the openings configured to: regulate an amount of liquid entering into the cyclone tube (openings 55, Fig 8 inherently regulating an amount of liquid entering into the cyclone tube); and a bucket comprising: a body (the bucket has been interpreted as bucket defining chamber 22 which has Element 32 with the step portion connecting to bottom portion 31 , Fig 8), wherein a center of the body being in line with a center of the cyclone tube when the cyclonic tube is inserted into a top of the bucket . (Fig 8) the body comprising: a first part; and a second part in contact with an upper surface of the first part (the stem portion extending vertically has been interpreted as the first part and the second part has been interpreted as the upper portion 32 in contact with the stem, Fig 8)   the first part having a smaller diameter than a largest diameter of the second part (Fig 8),  wherein the rim is inserted into the bucket for regulating an amount of liquid entering into the cyclone tube.  (Fig 8 wherein the rim is inserted into the bucket and is inherently limiting an amount of liquid entering into the cyclone tube)
However, Conrad does not explicitly disclose [ a portion of ] the second part not in contact with the first part having no flat spots. 
Furthermore, ‘9340 teaches a plurality of shapes for a plate portion 32 such as example 37 wherein a portion no in contact with stem has no flat spots.(Figs 6-6a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second part disclosed by Conrad to have further incorporated a portion of the second part not in contact with the first part having no flat spots as taught by ‘9340 in order to provide efficient separation based on particles of different size being separated. (paragraph 0318)
Claims 1-6 and 8-12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of Conrad,  US20070209340 and further in view of Park, WO2010085050.
Regarding claims 3-4 and 12-13, 
Park teaches a dust separator and vacuum cleaner having a bucket 130 and a channel 220 (which has been interpreted as a vortex finder) (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cyclonic separator disclosed by Conrad to have further incorporated a vortex finder as taught by Park in order to for instance cause a whirling water thereby being efficiently collect the dirt without scattering. (paragraph 0078) However, It would have been an obvious matter of design choice to have incorporated a diameter of the bucket is at least 2.8 or at least 3 times a distance between the bottom of the bucket to an end of the vortex finder of the cyclonic separator, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of in view of Smith, US20130091660 and further in view of Conrad,  US20070209340.
Regarding claim 15,  Conrad discloses a cyclonic filter comprising: a bucket configured to contain a liquid(the bucket has been interpreted as bucket defining chamber 22 and would be capable of containing liquid, Fig 8), the bucket containing a body therein, the body comprising: a first part extending from a surface of a base of the bucket , the first part having a first diameter and a first height; and a second part attached to the first part, the second part having a second diameter adjacent the first part, wherein a diameter of the first part is smaller than a diameter of the second part adjacent the first part (Element 32 with the step portion connecting to bottom portion 31 having  a mushroom shape, Fig 8); and a cyclonic separator comprising in a cyclonic tube(Tube 28, Fig 8), the cyclonic tube comprising: a rim on a first end(rim has been defined as the bottom portion of the tube 28, Fig 8), wherein the rim comprises: a plurality of openings (openings 55, Fig 8 inherently regulating an amount of liquid entering into the cyclone tube), wherein the rim engages a top of the bucket so as to position a center line of the cyclonic tube extending into the bucket with a center line of the body(Fig 8)
Conrad fails to disclose wherein the cyclonic tube comprising: a side port configured to allow enter of air; and an upper port configured to allow exit of the air. 
Smith teaches a cyclonic separator with a bottom container as a bucket (Fig 27)  wherein a portion of a cyclone tube  487 extends into the bucket (Fig 28) where the tube comprises a side port and an upper port. (Fig 27)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cyclonic tube disclosed by Conrad to have further incorporated a cyclonic tube comprising: a side port configured to allow enter of air; and an upper port configured to allow exit of the air as taught by Smith in order to create a more efficient cyclonic movement of air in and out of the bucket increasing particle separation.
However, Conrad does not explicitly disclose [ a portion of ] the second part not in contact with the first part having no flat spots. 
Furthermore, ‘9340 teaches a plurality of shapes for a plate portion 32 such as example 37 wherein a portion no in contact with stem has no flat spots.(Figs 6-6a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second part disclosed by Conrad to have further incorporated a portion of the second part not in contact with the first part having no flat spots as taught by ‘9340 in order to provide efficient separation based on particles of different size being separated. (paragraph 0318)
Regarding claims 16,  Conrad in view of Smith and further in view of ‘9340 discloses each and every limitation set forth in claim 15. Furthermore, Conrad discloses the diameter of the bucket is 2.5  times the diameter of the cyclone tube. (Fig 8)
Regarding claim 17, Conrad in view of Smith and further in view of ‘9340 discloses each and every limitation set forth in claim 15. Furthermore, ‘9340 teaches the second part is one of: mushroom shaped and piece wise mushroom shaped(Fig 6a)
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, US20080196196 in view of in view of Smith, US20130091660 and further in view of Conrad,  US20070209340 and further in view of Park, WO2010085050.
Regarding claims 19-20, Conrad in view of Smith and further in view of ‘9340 discloses each and every limitation set forth in claim 15. However, Conrad does not disclose the diameter of the bucket is at least 2.8 times a distance between the bottom of the bucket to an end of a vortex finder of the cyclonic separator. 
Park teaches a dust separator and vacuum cleaner having a bucket 130 and a channel 220 (which has been interpreted as a vortex finder) (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cyclonic separator disclosed by Conrad to have further incorporated a vortex finder as taught by Park in order to for instance cause a whirling water thereby being efficiently collect the dirt without scattering. (paragraph 0078) However, It would have been an obvious matter of design choice to have incorporated a diameter of the bucket is at least 2.8, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see 7-10, filed 07/27/2020, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Conrad, US20080196196 in view of in view of Smith, US20130091660 and further in view of Conrad,  US20070209340 and further in view of Park, WO2010085050. Wherein the newly cited reference Conrad, US20070209340 addresses the deficiency of the shape of the body disclosed by Conrad , US20080196196 in the newly amended claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723